
	

115 S3056 IS: North American Energy Infrastructure Act
U.S. Senate
2018-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3056
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2018
			Mr. Hoeven introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish a more uniform, transparent, and modern process to authorize the construction,
			 connection, operation, and maintenance of international border-crossing
			 facilities for the import and export of oil and natural gas and the
			 transmission of electricity.
	
	
		1.Short title
 This Act may be cited as the North American Energy Infrastructure Act.
		2.Approval for border-crossing facilities
			(a)Authorization of certain energy infrastructure projects at an international boundary of the United
			 States
 (1)AuthorizationExcept as provided in paragraph (3) and subsection (e), no person may construct, connect, or operate, a border-crossing facility for the import or export of oil or natural gas, or the transmission of electricity, across an international border of the United States without obtaining a certificate of crossing for the border-crossing facility under this subsection.
				(2)Certificate of crossing
 (A)RequirementNot later than 90 days after final action is taken, by the relevant official or agency identified under subparagraph (B), under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to a border-crossing facility for which a person requests a certificate of crossing under this subsection, the relevant official or agency, in consultation with appropriate Federal agencies, shall issue a certificate of crossing for the border-crossing facility unless the relevant official or agency finds that the construction, connection, or operation, of the border-crossing facility is not in the public interest of the United States.
 (B)Relevant official or agencyThe relevant official or agency referred to in subparagraph (A) is— (i)the Federal Energy Regulatory Commission with respect to border-crossing facilities consisting of oil or natural gas pipelines; and
 (ii)the Secretary of Energy with respect to border-crossing facilities consisting of electric transmission facilities.
 (C)Additional requirement for electric transmission facilitiesIn the case of a request for a certificate of crossing for a border-crossing facility consisting of an electric transmission facility, the Secretary of Energy shall require, as a condition of issuing the certificate of crossing under subparagraph (A), that the border-crossing facility be constructed, connected, operated, or maintained consistent with all applicable policies and standards of—
 (i)the Electric Reliability Organization and the applicable regional entity; and (ii)any Regional Transmission Organization or Independent System Operator with operational or functional control over the border-crossing facility.
 (3)ExclusionsThis subsection shall not apply to any construction, connection, operation, or maintenance of a border-crossing facility for the import or export of oil or natural gas, or the transmission of electricity—
 (A)if the border-crossing facility is operating for such import, export, or transmission as of the date of enactment of this Act;
 (B)if a permit described in subsection (d) for the construction, connection, operation, or maintenance has been issued; or
 (C)if an application for a permit described in subsection (d) for the construction, connection, operation, or maintenance is pending on the date of enactment of this Act, until the earlier of—
 (i)the date on which such application is denied; or (ii)2 years after the date of enactment of this Act, if such a permit has not been issued by such date.
						(4)Effect of other laws
 (A)Application to projectsNothing in this subsection or subsection (e) shall affect the application of any other Federal statute to a project for which a certificate of crossing for a border-crossing facility is requested under this subsection.
 (B)Natural Gas ActNothing in this subsection or subsection (e) shall affect the requirement to obtain approval or authorization under sections 3 and 7 of the Natural Gas Act (15 U.S.C. 717b, 717f) for the siting, construction, or operation of any facility to import or export natural gas.
 (C)Oil pipelinesNothing in this subsection or subsection (e) shall affect the authority of the Federal Energy Regulatory Commission with respect to oil pipelines under section 60502 of title 49, United States Code.
 (D)Scope of NEPA reviewNothing in this Act, or the amendments made by this Act, shall affect the scope of any review required to be conducted under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) with respect to a project for which a certificate of crossing for a border-crossing facility is requested under this subsection.
 (b)Importation or exportation of natural gas to canada and mexicoSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended by adding at the end the following: In the case of an application for the importation of natural gas from, or the exportation of natural gas to, Canada or Mexico, the Commission shall grant the application not later than 30 days after the date on which the Commission receives the complete application..
			(c)Transmission of electric energy to Canada and Mexico
 (1)Repeal of requirement to secure orderSection 202(e) of the Federal Power Act (16 U.S.C. 824a(e)) is repealed. (2)Conforming amendments (A)State regulationsSection 202(f) of the Federal Power Act (16 U.S.C. 824a(f)) is amended by striking insofar as such State regulation does not conflict with the exercise of the Commission's powers under or relating to subsection (e).
 (B)Seasonal diversity electricity exchangeSection 602(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 824a–4(b)) is amended by striking the Commission has conducted hearings and made the findings required under section 202(e) of the Federal Power Act and all that follows through the period at the end and inserting the Secretary has conducted hearings and finds that the proposed transmission facilities would not impair the sufficiency of electric supply within the United States or would not impede or tend to impede the coordination in the public interest of facilities subject to the jurisdiction of the Secretary..
 (d)No presidential permit requiredNo Presidential permit (or similar permit) required under Executive Order No. 13337 (3 U.S.C. 301 note), Executive Order No. 11423 (3 U.S.C. 301 note), section 301 of title 3, United States Code, Executive Order No. 12038, Executive Order No. 10485, or any other Executive order shall be necessary for the construction, connection, operation, or maintenance of an oil or natural gas pipeline or electric transmission facility, or any border-crossing facility thereof.
 (e)Modifications to and maintenance of existing projectsNo certificate of crossing under subsection (a), or permit described in subsection (d), shall be required for a modification to or maintenance of—
 (1)an oil or natural gas pipeline or electric transmission facility that is operating for the import or export of oil or natural gas or the transmission of electricity as of the date of enactment of this Act;
 (2)an oil or natural gas pipeline or electric transmission facility for which a permit described in subsection (d) has been issued; or
 (3)a border-crossing facility for which a certificate of crossing has previously been issued under subsection (a).
				(f)Effective date; rulemaking deadlines
 (1)Effective dateSubsections (a) through (e), and the amendments made by such subsections, shall take effect on the date that is 1 year after the date of enactment of this Act.
 (2)Rulemaking deadlinesEach relevant official or agency described in subsection (a)(2)(B) shall— (A)not later than 180 days after the date of enactment of this Act, publish in the Federal Register notice of a proposed rulemaking to carry out the applicable requirements of subsection (a); and
 (B)not later than 1 year after the date of enactment of this Act, publish in the Federal Register a final rule to carry out the applicable requirements of subsection (a).
 (g)Judicial reviewAny entity aggrieved by a final agency action taken under this section may obtain a review of such action by filing a petition for review in the United States Court of Appeals for any circuit wherein an applicant for authorization under this section is located or has its principal place of business, or in the United States Court of Appeals for the District of Columbia. The petition must be filed not later than 60 days after such action is taken.
 (h)DefinitionsIn this section— (1)the term border-crossing facility means—
 (A)the portion of an oil pipeline between an international boundary and the first mainline valve on the United States side of an international boundary; and
 (B)the portion of a natural gas pipeline or electric transmission facility that is located at an international boundary of the United States;
 (2)the term modification includes a reversal of flow direction, change in ownership, change in flow volume, change in product delivered, addition or removal of an interconnection, or an adjustment to regulate flow (such as a reduction or increase in the number of pump or compressor stations or valves);
 (3)the term natural gas has the meaning given that term in section 2 of the Natural Gas Act (15 U.S.C. 717a); (4)the term oil means petroleum or a petroleum product;
 (5)the terms Electric Reliability Organization and regional entity have the meanings given those terms in section 215 of the Federal Power Act (16 U.S.C. 824o); (6)the terms Independent System Operator and Regional Transmission Organization have the meanings given those terms in section 3 of the Federal Power Act (16 U.S.C. 796); and
 (7)the term appropriate Federal agencies in subsection (a)(2)(A) means the Secretary of Defense, the Attorney General, the Secretary of the Interior, the Secretary of Commerce, the Secretary of Transportation, the Secretary of Energy, the Secretary of Homeland Security, the Administrator of the Environmental Protection Agency, and, for applications concerning the border with Mexico, the United States Commissioner of the International Boundary and Water Commission.
				
